Citation Nr: 0312114	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for keratoconus of the 
right eye, currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for thoracic strain, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1989 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2003, the appellant provided testimony from the 
RO at a videoconference with the undersigned, seated at the 
Board's office in Washington, D.C.  A transcript of that 
video conference is of record.  

Only the appeal with respect to the issue of an increased 
rating for thoracic strain is resolved in this decision.  The 
remaining two issues before the Board are the subjects of the 
remand that follows the order section of this decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran's thoracic strain is manifested by no more 
than severe limitation of motion of the thoracic spine.  



CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for thoracic 
strain is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. §§ 4.1, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5288 and 5291 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that prior to the filing of the 
current increased rating claim, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002).  
In addition, subsequent to the filing of the claim, 
regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
liberalizing provisions of the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information she should provide to enable 
the RO to obtain evidence on her behalf, the assistance that 
VA would provide to obtain evidence and information on her 
behalf, and the evidence that the appellant should submit if 
she did not desire the RO to obtain the evidence on her 
behalf.  See, e.g., the letter addressed to the appellant by 
the RO dated February 2, 2002.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a current 
examination, and extensive VA records have been obtained.  
Neither the appellant nor her representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable evaluation if it is slight or a 10 percent 
evaluation if it is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Ankylosis of the dorsal (thoracic) spine warrants a 20 
percent evaluation if it is favorable or a 30 percent 
evaluation if it is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5288.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability.  

By rating action dated in February 2000, service connection 
for thoracic strain was granted, and a 10 percent rating was 
assigned under Diagnostic Code 5291, effective from July 
1998.  The current claim seeking an increased rating was 
received in November 2001.  

VA outpatient treatment records dating from January 2001 
forward reflect occasional visits by the appellant for 
complaints of back pain attributed to muscle strain or pulled 
muscles.  No evidence of spinal arthritis or disc pathology 
is reflected by these medical records.  

On a VA spinal examination in June 2002, the appellant 
complained of spasms in the mid-portion of her back which 
came irregularly, often at night in bed.  She was taking no 
medicines regularly for her back; and she indicated that she 
rarely missed work because of her back, although the last 
episode about two weeks previously had resulted in two days 
missed from work.  On examination, she was in no apparent 
distress.  She demonstrated a full range of motion in the 
thoraco-lumbosacral spine, and she was able to walk on her 
toes and heels.  Deep tendon reflexes were present in both 
knees and both ankles.  Straight leg raising was negative to 
45 degrees, bilaterally, and the diagnosis was of a history 
of mid-back strain and lumbosacral strain.  

At the February 2003 video conference, it was indicated that 
it was difficult to distinguish between the thoracic and 
lumbosacral problems, the appellant testified that she took 
muscle relaxers and/or pain medications such as Ibuprofen as 
necessary for her back problems, and she further stated that 
she had recently been issued a back brace and a cane.  She 
had recently missed a couple of days from work, but generally 
experienced no problems at work so long as she sat correctly 
in an upright chair at her computer.  She also claimed that 
she experienced occasional flare-ups based upon her activity 
level, i.e., picking up a child.  

As noted above, the veteran demonstrated a full range of 
motion on the recent VA examination.  No objective evidence 
of thoracic strain was found.  Moreover, the thoracic 
symptoms and functional impairment described by the veteran 
do not warrant a rating in excess of 10 percent.  In this 
regard, the Board notes that the current evaluation of 10 
percent contemplates severe limitation of motion of the 
thoracic spine.  The appellant clearly retains substantial, 
useful motion of the thoracic spine.  Therefore, the 
disability would not be more appropriately rated under 
Diagnostic Code 5288, on the basis of ankylosis. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the thoracic spinal 
disability at issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

A rating in excess of 10 percent for thoracic strain is 
denied.  


REMAND

The appellant has testified that she experiences eye pain in 
both eyes if exposed to direct light for prolonged periods of 
time.  The etiology of this symptom has not been established 
in the current evidentiary record, and this matter must be 
clarified before further appellate consideration is 
appropriate.  In addition, the appellant testified that she 
has been receiving medical treatment for her right eye 
disability at the Duke University Eye Center, but the records 
of this treatment are not currently of record.  

Private medical records pertaining to treatment of the 
service-connected lumbosacral strain, including the report of 
an emergency room visit on December 31, 2002, are also not 
included in the current record.  Finally, the report of the 
June 2002 VA examination of the lumbosacral spine is 
inadequate with respect to the rating factors set forth at 
38 C.F.R. §§ 4.40 and 4.45, and in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Accordingly, the remaining issues on appeal are REMANDED to 
the RO for the following action:  

1.  The RO should write to the appellant 
and inform her that she needs to submit 
competent medical evidence tending to 
show that she meets the criteria for 
increased ratings for keratoconus of the 
right eye and for lumbosacral strain.  
This evidence includes, but may not be 
limited to, private medical records 
pertaining to the treatment of her right 
eye disability at the Duke University Eye 
Center from 2000 to the present and the 
records pertaining to her visit to a 
private emergency room on December 31, 
2002, for treatment of her low back 
disability.  If she wishes the RO to 
obtain this evidence for her, she should 
be advised to complete the relevant 
medical release forms and return them to 
the RO.  The RO should also inform the 
appellant that she has one year from the 
date of the RO's letter to submit 
evidence and information requested in the 
letter.  

2.  The RO should also schedule the 
appellant for a VA eye examination in 
order to determine the current severity 
of the service-connected keratoconus of 
the right eye.  The examiner should also 
be asked to express an opinion, based 
upon the interview with the appellant and 
a review of the material in the claims 
file, concerning the etiology of the 
appellant's complaints of bilateral eye 
pain and especially whether this symptom 
is associated with the service-connected 
keratoconus of the right eye.  

3.  The RO should also schedule the 
appellant for an examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the service-connected 
low back disability.  The examiner must 
review the claims folder before 
completing the examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
In addition, the examiner should 
elicit history concerning the 
frequency and duration of 
incapacitating episodes 
necessitating bed rest and treatment 
by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed must also be 
provided.

4.  The RO should also undertake any 
other development it determines is 
necessary, after which it should review 
all of the relevant evidence and 
readjudicate the issues on appeal.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  

The appellant need take no further action until she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



